Citation Nr: 1211611	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  11-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral upper and lower extremity neuropathy, to include as due to service-connected diabetes mellitus, type II.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating determinations of Regional Offices (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia and the Hartford RO in Newington, Connecticut, respectively.

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2011.  A copy of the transcript was reviewed and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral upper and lower extremity neuropathy and entitlement to SMC based on the need for regular aid and attendance or housebound status.  

The Veteran is service-connected for diabetes mellitus, type II, and he asserts that this disability caused or aggravated bilateral upper and lower extremity neuropathy.  The Veteran's past medical history includes neuropathy and chronic pain syndrome.  Thus, the Board concludes that a VA examination to determine the nature and etiology of the Veteran's bilateral upper and lower extremity neurological problems is warranted.  In that regard, the Board notes that the Veteran failed to appear for multiple prior examinations scheduled in Roanoke in 2010.  During his November 2011 Board hearing, however, the Veteran's caregiver indicated that he would ensure that the Veteran attended any scheduled examination.  

The Veteran is notified that it is his responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).
 
In addition, VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The Board notes that there is conflicting evidence of record regarding whether the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), specifically Social Security Disability Insurance benefits.  In October 2009, the Veteran denied receiving any current benefits from SSA; however, a subsequent November 2010 VA treatment record indicated that the Veteran was in receipt of SSDI benefits.  There is no indication in the claims file that the records in the possession of SSA have been requested or obtained.

Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Given the evidence of record that the Veteran is receiving SSA benefits, a remand is required to afford the RO the opportunity to seek those records.

In addition, the RO/AMC should also take this opportunity to obtain any recent VA treatment records from March 2011 to the present and attempt to obtain inpatient treatment records from Milford Hospital for May 2011, as discussed during the November 2011 Board hearing.

Finally, consideration of the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance or housebound status is deferred pending resolution of the Veteran's claim for service connection for bilateral upper and lower extremity neuropathy, as the claim is inextricably intertwined with the neuropathy claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records from all applicable VA medical facilities from March 2011 to the present.  If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Request that the Veteran provide relevant contact information and authorization for VA to obtain inpatient treatment records from Milford Hospital for May 2011, and any other periods of treatment identified by the Veteran.  All records obtained or any response received should be associated with the claims file.

3.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

4.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination for his claimed bilateral upper and lower extremity neuropathy.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether any diagnosed upper or lower extremity neuropathy or other neurological disabilities had their onset during military service or are otherwise related to service, to include as caused or aggravated by his service-connected diabetes mellitus.    

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  After the above is complete, readjudicate the Veteran's claims. If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


